DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
This is response to Amendment(s)/Arguments, filed on 09/26/2022.
Claims 10, 20 & 30 are cancelled;
Claims 31—33 are new.

Claims 1—9, 11—20, 21—29 & 31—33 are pending.

Response to Arguments
Amendments filed overcome previous prior art rejection; and thus, the 35 USC 103(a) rejection is withdrawn.
The current (amended) claims still have double patenting issues with the following co-pending application; and previous issued patented claims. Since no terminal disclaimer is filed, the rejections are maintained.

Double Patenting
Claims 1—9, 11—19, 21—29 & 31—33 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—21 of co-pending Application No. 16948194 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the co-pending application are directed to decentralized content access system with substantially similar subject matter.
Claims 1—9, 11—19, 21—29 & 31—33 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1—15 and 1—26 of U.S. Patent No. 10805084 and 11218409, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are directed to decentralized content access system with broader versions of the patented claims.


Allowable Subject Matter
Claims 1—9, 11—19, 21—29 & 31—33 would be allowed when the above double patenting rejection is overcome; i.e., terminal disclaimer is filed.
No reasons for allowance is necessary as the record is clear in light of prosecution history and amendment(s)/arguments filed on 09/26/2022.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571)270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434